DETAILED ACTION
	This is a first office action in response to application 17/337,628 originally filed on 06/03/2021, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “first period”, “second period”, “third period”, “fourth period”, and “fifth period” used throughout claims 1-20 are relative terms which renders the claim indefinite. The term terms “first period”, “second period”, “third period”, “fourth period”, and “fifth period” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically while the claim attempts to describe, broadly, each of these periods and the claim appear directed to methods 3 and 4 as disclosed by the specification. The claims, however are not specific enough to properly define which of these periods the claim is referring to in the specification. Thus in view of the specification, it is unclear as to which time period in each of the varying methods these terms are referencing as there are more than one 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent Application Publication No. 2016/0140909 A1 hereinafter Lin in view of Sato United States Patent No. 4,041,481 hereinafter Sato.

Consider Claim 1:
	Lin discloses a driving method for driving a pixel of an electrophoretic display comprising a first surface on a viewing side, a second surface on a non-viewing side, and an electrophoretic fluid disposed between a first light-transmissive electrode and a second electrode, the electrophoretic fluid comprising a first type of particles, a second type of particles, a third type of particles, and a fourth type of particles, all of which are dispersed in a solvent, (Lin, [0005-0035], [0005], “A first aspect of the present invention is directed to a driving method for an electrophoretic display comprising a first surface on the viewing side, a second surface on the non-viewing side and an electrophoretic fluid which fluid is sandwiched between a common electrode and a layer of pixel electrodes and comprises a first type of particles, a second type of particles, a third type of particles and a fourth type of particles, all of which are dispersed in a solvent or solvent mixture,”)
	wherein (a) the four types of pigment particles have different optical characteristics; (Lin, [0005-0035], [0006], “(a) the four types of pigment particles have optical characteristics differing from one another;”)
	(b) the first type of particles and the third type of particles are positively charged, wherein the first type of particles have a greater magnitude of positive charge than the third particles; and (Lin, [0005-0035], [0007], “(b) the first type of particles carry high positive charge and the second type of particles carry high negative charge;”)
	(c) the second type of particles and the fourth type of particles are negatively charged, wherein the second type of particles have a greater magnitude of negative charge than the fourth particles, (Lin, [0008], “(c) the third type of particles carry low positive charge and the fourth type of particles carry low negative charge,”)
	the method comprises the steps of: (i) applying a first driving voltage to the pixel of the electrophoretic display for a first period of time at a first amplitude to drive the pixel to a color state of the first or the second type of particles at the viewing side; 
	(ii) applying a second driving voltage to the pixel of the electrophoretic display for a second period of time, wherein the second driving voltage has a polarity opposite to that of the first driving voltage and a second amplitude smaller than that of the first amplitude, to drive the pixel from the color state of the first type of particles towards the color state of the fourth type of particles, or from the color state of the second type of particle towards the color state of the third type of particles, at the viewing side, and repeating steps (i)-(ii); (Lin, See waveform in Figure 8 time t7 and t8.)

    PNG
    media_image1.png
    454
    827
    media_image1.png
    Greyscale

	Lin however does not further specify driving the waveform by (iii) applying no driving voltage to the pixel for a third period of time; (iv) applying the second driving voltage to the pixel of the electrophoretic display for a fourth period of time, to drive the pixel from the color state of the first type of particles towards the color state of the fourth type of particles, or from the color state of the second type of particle towards the color state of the third type of particles, at the viewing side, and repeating steps (iii)-(iv), wherein no driving voltage having the same polarity as the first driving voltage is applied between steps (iii) and (iv).
	Sato however teaches it was a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to apply the driving waveform by (iii) applying no driving voltage to the pixel for a third period of time; (iv) applying the second driving voltage to the pixel of the electrophoretic display for a fourth period of time, to drive the pixel from the color state of the first type of particles towards the color state of the fourth type of particles, or from the color state of the second type of particle towards the color state of the third type of particles, at the viewing side, and repeating steps (iii)-(iv), wherein no driving voltage having the same polarity as the first driving voltage is applied between steps (iii) and (iv).  (Sato, Column 7, “Also, FIG. 7D, 7E and 7F show the waveforms of the voltages applied to the Y.sub.1, Y.sub.2 and Y.sub.3 electrodes, respectively.  In the erase period, all of the X-line drivers S.sub.1, S.sub.2, S.sub.3, .  . . , and Y-line drivers I.sub.1, I.sub.2, I.sub.3, .  . . are supplied with erase signal 45 from the information signal supply means 40, and apply simultaneously the alternating X-erase pulses V.sub.EX and Y-erase pulses V.sub.EY to the associated electrodes, respectively.” see marked up figure below to equated times)
[AltContent: textbox (t26)][AltContent: textbox (t26)][AltContent: textbox (t25)][AltContent: textbox (t26)][AltContent: textbox (t26)][AltContent: textbox (t25)][AltContent: textbox (t25)][AltContent: textbox (t25)]
    PNG
    media_image2.png
    331
    601
    media_image2.png
    Greyscale

	It therefore would have been obvious to those having ordinary skill in the to utilize the known technique for driving the electrophoretic display device as this was known Such characteristics of response time are effective for eliminating the cross effect in the scanning of the electrophoretic matrix display device. (Sato, Column 5.)
Consider Claim 2:
	Lin in view of Sato disclose the driving method of claim 1, wherein the second period of time in step (ii) is longer than the first period of time in step (i). (See Sato marked up figure above t26 and t25.)
Consider Claim 3:
	Lin in view of Sato disclose the driving method of claim 1, wherein steps (i) and (ii) are repeated at least 8 times. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 4:
	Lin in view of Sato disclose the driving method of claim 1, wherein steps (iii) and (iv) are repeated at least 8 times. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 5:
	Lin in view of Sato disclose the driving method of claim 1, wherein the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 6:
	Lin in view of Sato disclose the driving method of claim 1, wherein the magnitude of the positive charge of the third particle is less than 50% of the magnitude of the positive charge of the first particle. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 7:
	Lin in view of Sato disclose the driving method of claim 1, wherein the magnitude of the negative charge of the fourth particle is less than 75% of the magnitude of the negative charge of the second particle. . (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 8:
	Lin in view of Sato disclose the driving method of claim 1, further comprising applying a voltage with a shaking waveform to the pixel before step (i). (Lin, [0078], [0076], “In order to ensure both color brightness and color purity, a shaking waveform, prior to driving from one color state to another color state, may be used.  The shaking waveform consists of repeating a pair of opposite driving pulses for many cycles.  For example, the shaking waveform may consist of a +15V pulse for 20 msec and a -15V pulse for 20 msec and such a pair of pulses is repeated for 50 times.  The total time of such a shaking waveform would be 2000 msec (see FIG. 3).”)
Consider Claim 9:
	Lin in view of Sato disclose the driving method of claim 1, wherein the fourth period of time in step (iv) is shorter than the second period of time in step (ii). (Lin, See Figure 8 above item t8.)

Consider Claim 10:
	Lin in view of Sato disclose the driving method of claim 1, additionally including applying a third driving voltage to the pixel of the electrophoretic display for a fifth period of time between steps (ii) and (iii), wherein the third driving voltage has the same polarity as the second driving voltage, and the same magnitude as the first amplitude. (See Sato Figure 7A-D item V in each waveform.)
Consider Claim 11:
	Lin discloses a driving method for driving a pixel of an electrophoretic display comprising a first surface on a viewing side, a second surface on a non-viewing side, and an electrophoretic fluid disposed between a first light-transmissive electrode and a second electrode, the electrophoretic fluid comprising a first type of particles, a second type of particles, a third type of particles, and a fourth type of particles, all of which are dispersed in a solvent, (Lin, [0005-0035], [0005], “A first aspect of the present invention is directed to a driving method for an electrophoretic display comprising a first surface on the viewing side, a second surface on the non-viewing side and an electrophoretic fluid which fluid is sandwiched between a common electrode and a layer of pixel electrodes and comprises a first type of particles, a second type of particles, a third type of particles and a fourth type of particles, all of which are dispersed in a solvent or solvent mixture,”)
	wherein (a) the four types of pigment particles have different optical characteristics; (Lin, [0005-0035], [0006], “(a) the four types of pigment particles have optical characteristics differing from one another;”)
	(b) the first type of particles and the third type of particles are positively charged, wherein the first type of particles have a greater magnitude of positive charge than the third particles; and (Lin, [0005-0035], [0007], “(b) the first type of particles carry high positive charge and the second type of particles carry high negative charge;”)
 (Lin, [0008], “(c) the third type of particles carry low positive charge and the fourth type of particles carry low negative charge,”)
	(i) applying a first driving voltage to the pixel of the electrophoretic display for a first period of time at a first amplitude to drive the pixel to a color state of the first or the second type of particles at the viewing side; (Lin, See Fig. 14 below t11.)
	(ii) applying a second driving voltage to the pixel of the electrophoretic display for a second period of time, wherein the second driving voltage has a polarity opposite to that of the first driving voltage and a second amplitude smaller than that of the first amplitude, to drive the pixel from the color state of the first type of particles towards the color state of the fourth type of particles, or from the color state of the second type of particle towards the color state of the third type of particles, at the viewing side; (Lin, See Fig. 14 below t12.)
	(iii) applying no driving voltage to the pixel for a third period of time, and repeating steps (i)-(iii); (Lin, See Fig. 14 below t13.)

    PNG
    media_image3.png
    448
    761
    media_image3.png
    Greyscale

Lin however does not detail further that the waveform further is (iv) applying no driving voltage to the pixel for a fourth period of time; (v) applying the second driving voltage to the pixel of the electrophoretic display for a fifth period of time, to drive the pixel from the color state of the first type of particles towards the color state of the fourth type of particles, or from the color state of the second type of particle towards the color state of the third type of particles, at the viewing side, and repeating steps (iv)-(v) wherein no driving voltage having the same polarity as the first driving voltage is applied between steps (iv) and (v).
	Sato however teaches it was a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to apply the driving waveform by (iv) applying no driving voltage to the pixel for a fourth period of time; 
	(v) applying the second driving voltage to the pixel of the electrophoretic display for a fifth period of time, to drive the pixel from the color state of the first type of particles towards the color state of the fourth type of particles, or from the color state of the second type of particle towards the color state of the third type of particles, at the viewing side, and repeating steps (iv)-(v) wherein no driving voltage having the same polarity as the first driving voltage is applied between steps (iv) and (v). (Sato, Column 7, “Also, FIG. 7D, 7E and 7F show the waveforms of the voltages applied to the Y.sub.1, Y.sub.2 and Y.sub.3 electrodes, respectively.  In the erase period, all of the X-line drivers S.sub.1, S.sub.2, S.sub.3, .  . . , and Y-line drivers I.sub.1, I.sub.2, I.sub.3, .  . . are supplied with erase signal 45 from the information signal supply means 40, and apply simultaneously the alternating X-erase pulses V.sub.EX and Y-erase pulses V.sub.EY to the associated electrodes, respectively.” see marked up figures 7B and 7D below.)
[AltContent: textbox (t26)][AltContent: textbox (t26)][AltContent: textbox (t25)][AltContent: textbox (t26)][AltContent: textbox (t26)][AltContent: textbox (t25)][AltContent: textbox (t25)][AltContent: textbox (t25)]
    PNG
    media_image2.png
    331
    601
    media_image2.png
    Greyscale

	It therefore would have been obvious to those having ordinary skill in the to utilize the known technique for driving the electrophoretic display device as this was known Such characteristics of response time are effective for eliminating the cross effect in the scanning of the electrophoretic matrix display device. (Sato, Column 5.)
Consider Claim 12:
	Lin in view of Sato disclose the driving method of claim 11, wherein the second period of time in step (ii) is longer than the first period of time in step (i). (See Sato marked up figure above t26 and t25.)
Consider Claim 13:
	Lin in view of Sato disclose the driving method of claim 11, wherein steps (i) - (iii) are repeated at least 8 times. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 14:
Lin in view of Sato disclose the driving method of claim 11. wherein steps (iv) and (v) are repeated at least 8 times. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 15:
	Lin in view of Sato disclose the driving method of claim 11, wherein the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 16:
	Lin in view of Sato disclose the driving method of claim 11. wherein the magnitude of the positive charge of the third particle is less than 50% of the magnitude of the positive charge of the first particle. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)

Consider Claim 17:
	Lin in view of Sato disclose the driving method of claim 11, wherein the magnitude of the negative charge of the fourth particle is less than 75% of the magnitude of the negative charge of the second particle. (Lin, [0142], “In one embodiment, the amplitude of the second driving voltage is less than 50% of the amplitude of the first driving voltage.  In one embodiment, steps (i), (ii) and (iii) are repeated at least 2 times, preferably at least 4 times and more preferably at least 8 times.  In one embodiment, the method further comprises a shaking waveform before step (i).  In one embodiment, the method further comprises a driving step to the full color state of the first or second type of particles after the shaking waveform but prior to step (i).”)
Consider Claim 18:
	Lin in view of Sato disclose the driving method of claim 11, further comprising applying a voltage with a shaking waveform to the pixel before step (i). (Lin, [0078], [0076], “In order to ensure both color brightness and color purity, a shaking waveform, prior to driving from one color state to another color state, may be used.  The shaking waveform consists of repeating a pair of opposite driving pulses for many cycles.  For example, the shaking waveform may consist of a +15V pulse for 20 msec and a -15V pulse for 20 msec and such a pair of pulses is repeated for 50 times.  The total time of such a shaking waveform would be 2000 msec (see FIG. 3).”)
Consider Claim 19:
	Lin in view of Sato disclose the driving method of claim 11, wherein the fifth period of time in step (v) is shorter than the second period of time in step (ii). (Lin, See Figure 8 above item t8.)
Consider Claim 20:
	Lin in view of Sato disclose the driving method of claim 11, additionally including applying a third driving voltage to the pixel of the electrophoretic display for a sixth 
(See Sato Figure 7A-D item V in each waveform.)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626